GOODING, C. J.
The record in this case discloses that the defendants were cited regularly to appear in the district court to answer a charge of contempt of court, preferred in writing, and that they did appear and answered, and that there were facts presented to that court upon which that court adjudged that a contempt had been committed.
I conclude that its decision upon that issue is one that this court cannot review; and I think the authorities are abundant and overwhelming on this proposition. If the law were otherwise, there would be no such thing as preserving order in courts or preventing a collision between courts. I think the proposition is well settled, and not open to doubt or dispute. On the facts set up in the record as shown to this cpurt, by the record produced herein, that court found that it had jurisdiction of the parties and the subject-matter, and found facts showing that it had jurisdiction. It having jurisdiction of the subject-matter and of the parties, this court has no power or authority to interfere with the judgment of that court in that matter.
I must therefore remand the prisoners into the custody of the sheriff of Pima County.